WALKER, J.
Tbe first count in tbe indictment conforms strictly to tbe forms laid down in tbe Code, and must, therefore, be deemed good. — Noles v. The State, 24 Ala. 672.
We do not decide that tbe second count in tbe indictment would or would not be maintainable on demurrer; but, conceding that it is not, tbe judgment of tbe court below must be affirmed. Tbe defendant pleaded not guilty generally to tbe entire indictment. Tbe verdict was a general one of guilty as charged in tbe indictment. It is well settled, that where an indictment contains a good and a bad count, a general finding will be referred to the good count, and sustained by it. — State v. Lassley, 7 Porter, 526; State v. Coleman, 5 Porter, 526; State v. Briley, 8 Porter, 472.
It is ai’gued for tbe defendant, that tbe case ought to be reversed, because tbe indictment does not disclose whether the offense was committed.before or after tbe adoption of tbe Code. This argument is based upon tbe supposition, that tbe punishment of the offense under tbe Code is different from that prescribed in tbe antecedent law. This supposition is incorrect in point of fact. Tbe punishment is precisely tbe same under tbe Code as under tbe old law. — Clay’s Digest, 432, § 6; Code, § 3234.
It is no objection to tbe indictment, that it does not disclose that tbe female with whom tbe adultery was committed was tbe daughter of tbe defendant born in lawful wedlock. Tbe crime is complete, under tbe statute, if she was bis natural daughter. — Morgan v. The State, 11 Ala. 289.
Tbe judgment of tbe court below is affirmed.